Citation Nr: 0209835	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  96-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected residuals of a left ankle injury prior to 
March 9, 1999.

2.  Entitlement to an increased rating for service-connected 
residuals of a left ankle injury, currently rated 10 percent 
disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied an increased, 
compensable evaluation for the residuals of a left ankle 
injury.

A hearing was held before a Member of the Board sitting in 
Little Rock, Arkansas, in July 1997.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  

The Board remanded the case for further development including 
an examination in November 1997.  A March 1999 RO decision 
granted an increased, 10 per cent, rating.  The veteran is 
representing himself in the course of this appeal. 


FINDING OF FACT

1.  By rating action in March 1999, the RO granted an 
increased 10 percent rating for the service-connected 
residuals of a left ankle injury, effective March 9, 1999.  
This was based on an examination that showed painful motion 
of the ankle.  The appeal for a higher initial rating beyond 
zero percent rating for the period prior to March 9, 1999, 
has remained in appellate status.

2.  Prior to March 9, 1999, the date of VA examination, the 
veteran's service-connected residuals of a left ankle injury 
was manifested by no objective residuals that caused any 
functional limitations.

3. As of March 9, 1999, the veteran's service-connected 
residuals of a left ankle injury are manifested by normal 
range of motion, no instability, a small amount of 
osteochondritis desiccans of the left medial dome of the 
talus, and a small ossicle circular bone fragment of the 
lateral malleolus.  There were complaints of pain without 
atrophy or other objective conformation.


CONCLUSIONS OF LAW

1.  During the period prior to March 9, 1999, the criteria 
for a compensable rating for the veteran's service-connected 
residuals of a left ankle injury were not met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.20, 4.71a, Diagnostic Codes 5099-5003-5010, 5270-73 
(2001).

2.  During the period from March 9, 1999, to the present the 
criteria for a rating higher than 10 percent for the 
veteran's service-connected residuals of a left ankle injury 
were not met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 
5099-5003-5010, 5270-73 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

He has been provided notice of the evidence needed to support 
his claim in the statement of the case and supplements 
thereto, and in other communications from the VA.

The veteran was afforded several VA examinations, he was 
afforded a hearing before a Member of the Board in Little 
Rock, Arkansas, in July 1997, and medical records were 
obtained to the extent they have been identified.  There is 
no evidence of any additional records pertaining to the 
veteran's left ankle disability that should or could be 
obtained.  The Board determines that the VCAA does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  

The veteran was in receipt of a noncompensable rating for 
service-connected residuals of a left ankle injury under 
Diagnostic Code 5271 since September 1990.  It was noted he 
had sustained a crush injury to the ankle in service.  There 
had been a fracture of the left lateral malleolus.  A January 
1991 VA examination found the left ankle to be entirely 
normal.  The diagnosis was residuals, fracture, left ankle.  

On August 3, 1995, the veteran applied for an increased 
rating.  The ankle was then rated zero percent disabling 
under Diagnostic Code 5271 (limitation of motion of the 
ankle).  He was scheduled for a VA examination of the left 
ankle in October 1995, but he failed to report for the 
examination.  

At a hearing in July 1997, he described problems he had with 
the left ankle.  He also indicated that he had not been 
notified of the scheduled examination.  A transcript is on 
file.  The case was remanded, in part for the examination.  

The veteran was scheduled for a VA examination of the left 
ankle in May 1998.  He failed to report for that examination.  
A VA Report of Contact, dated in August 1998, noted that an 
RO official tried to schedule the veteran for an examination 
but the veteran's supervisor informed the official that the 
veteran was incarcerated.  A letter from the Arkansas 
Department of Correction noted that the veteran was 
incarcerated in June 1998.  It was noted that the veteran was 
eligible for parole in March 1999.  In January 1999, the 
veteran requested a VA examination.  

A VA examination was conducted on March 9, 1999.  The 
examiner reviewed the claims file and outlined the history of 
the injury.  The veteran reported that the ankle occasionally 
hurts.  Left ankle range of motion was 20 degrees of 
dorsiflexion and 50 degrees of plantar flexion which the 
examiner indicated was complete.  Inversion and eversion were 
also complete.  There was no pain on palpation or motion.  An 
x-ray study revealed the left ankle to have been stable.  A 
small area of osteochondritis dissecans in the superomedial 
angle of the talus was noted as was a small ossicle just 
distal to the tip of the medial malleolus.  The joint space 
was well preserved.  The examiner commented that the 
veteran's description of symptoms, combined with the x-ray 
findings, would suggest that the osteochondritis is 
quiescent.  The examiner indicated that the quiescent 
condition could be reactivated and was most likely related to 
the service-connected injury.  He also indicated that the 
line of force that fractured the fibula could contuse the 
medial edge of the talus and produce bleeding in the soft 
tissues distal to the medial malleolus and account for the 
ossicle present.  The examiner was unable to establish an 
exact degree of functional impairment, but indicated 
objective findings would suggest that the ankle may be a 
point of symptoms, as the veteran described from time to 
time.  

A March 1999 RO decision granted an increased, 10 per cent, 
rating under Diagnostic Code 5099-5010 (arthritis, dure to 
trauma), from March 9, 1999, the date of the most recent 
examination.  It was noted that some of the symptoms were 
most likely present.  While the examination was mostly 
normal, it was thought that a compensable rating could be 
assigned based on the complaints of pain and the functional 
limitation that might result from those episodes.

The left ankle range of motion was noted to have been 
decreased in VA psychiatric and physical examinations in 
April 1999 and October 2000.  Specific measurements were not 
recorded.  All extremity ranges of motion were normal and he 
ambulated without difficulty during a VA psychiatric and 
physical examination in March 2002.

A VA examination was conducted in March 2002.  The veteran 
reported that he still has pain in the left ankle and rated 
it an 8 out of 10.  He also indicated that his ankle turned 
easily and that he had pain on extremes of motion.  His pain 
seemed to increase in the morning and decreased slightly upon 
use.  He noted that he could walk approximately 1/4 mile but 
the ankle pain would prevent walking further.  Examination of 
the ankle found that there was 20 degrees of dorsiflexion, 50 
degrees of plantar flexion, which the examiner stated was 
complete.  The veteran had no complaints at the extreme 
ranges of motion.  Inversion and eversion of the left ankle 
revealed no instability.  He had pain distal to the left 
malleolus during range of motion performance.  An x-ray study 
of the left ankle was performed.  It revealed no instability 
on eversion or inversion views.  A small area of 
osteochondritis desiccans was noted in the superomedial angle 
of the talus.  A small ossicle was noted deep to and distal 
to the lateral malleolus.  The diagnoses were remote 
fracture, left ankle, lateral malleolus, healed; 
osteochondritis desiccans, talus, left medial dome; and 
ossicle circular bone fragment tip, lateral malleolus.  The 
examiner stated that the veteran's ranked his pain as an 8 
which would equating to the severe category.  The examiner 
was unable to access functional impairment without 
speculation.  He noted that the veteran had findings capable 
of producing pain in the left ankle which would be aggravated 
or instigated by use over irregular terrain.  The examiner 
noted that the veteran had complete range of motion & no 
instability was found.  The examiner stated that the presence 
of pain during certain weight bearing positions would create 
a sense of instability or weakness and also produce 
fatigability and account for incoordination if the pain 
increased during use.  The examiner also stated that is was 
possible that the veteran would manifest a limp during 
episodes of pain but the veteran did not manifest a limp 
during the examination.  

The veteran essentially contends that his service-connected 
right ankle disability should be rated higher than zero 
percent prior to March 9, 1999, and higher than 10 percent 
from March 9, 1999, to the present.

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  
38 C.F.R. § 4.20.  Several provisions of the rating schedule 
must be taken into account in rating the veteran's  
disability.  Although the same symptoms may not be evaluated 
under various diagnoses, it is necessary to determine which 
rating criteria most closely approximate the current 
manifestations of disability.  

Diagnostic Code 5271 addresses limitation of motion of the 
ankle.  It provides for a rating of 10 percent when the 
limitation of motion is moderate, and for a maximum rating of 
20 percent when the limitation is shown to be marked.  38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5271.  According to 
Plate II of 38 C.F.R. § 4.71, an ankle's full plantar flexion 
is accomplished between zero and 45 degrees, while its full 
dorsiflexion is accomplished between zero and 20 degrees.  
See 38 C.F.R. § 4.71, Plate II.  The Board also notes that, 
where the requirements for a compensable evaluation are not 
met, a zero percent evaluation must be assigned.  38 C.F.R. 
§ 4.31.

Prior to March 9, 1999, the only post-service medical 
evidence pertaining to the veteran's left ankle disability is 
a January 1991 VA examination noting that the left ankle was 
entirely normal.  As there is no evidence of record of any 
residuals of a left ankle disability a rating higher than 
zero percent is not warranted for this period.  See 38 C.F.R. 
§§ 4.31, 4.71, Diagnostic Code 5271.  The veteran complained 
that his ankle was worse when he reopened his claim.  He 
supplied no evidence with his claim, and he failed to report 
for an examination.  There is no evidence showing findings of 
a compensable rating at this time.

As of March 9, 1999, the service-connected right ankle 
disability is currently rated as 10 percent disabling under 
Diagnostic Code 5010.  Diagnostic Code 5010 mandates that 
traumatic arthritis, substantiated by x-ray findings, is to 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5010.  Diagnostic Code 5003 addresses 
degenerative arthritis, and mandates the rating to be 
accomplished on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.  When 
limitation of motion is found to be noncompensably disabling, 
a 10 percent rating is assigned for each major joint or group 
of minor joints affected by such limitation.  Id.  VA 
regulations also require that a finding of dysfunction due to 
pain must be supported by adequate pathology.  38 C.F.R. 
§ 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It must 
also be determined whether the veteran's disability warrants 
compensation for functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
Id.  In addition, it is the intent of the rating schedule to 
recognize painful motion with any form of arthritis causing 
joint or periarticular pathology as productive of disability 
warranting the assignment of at least the minimum compensable 
rating for the joint.  Diagnostic Code 5003.

The veteran's current left ankle range of motion was also 
noted to have been normal.  The Board notes that the examiner 
who conducted the most recent VA examination concluded that 
the presence of pain during certain weight bearing positions 
would create a sense of instability or weakness and also 
produce fatigability and account for incoordination if the 
pain increased during use.  It was on the basis of this 
painful motion that a 10 percent rating was assigned.  
Considering the DeLuca provisions pertaining to functional 
impairment due to pain, weakness and instability, the Board 
does not find that the motion of the veteran's left ankle is 
marked.  In fact there is no limitation of motion insofar as 
there's evidence of normal left ankle range of motion and no 
instability during that same examination.  Thus, while there 
is painful motion, without limitation, there appears no basis 
for a higher rating to be assigned.

The Board has considered alternate rating codes under which 
residuals of left ankle sprain might be evaluated.  However, 
absent ankylosis of the ankle joint, ankylosis of the 
subastragalar joint or tarsal joint, malunion of the os 
calcis or astragalus, or malunion of the tibia, no basis is 
provided for assignment of a higher rating under potentially 
applicable rating codes.  Diagnostic Codes 5270, 5272, 5273.

In sum, a rating higher than zero percent is not warranted 
for the period prior to March 9, 1999.  As of March 9, 1999, 
a rating higher than 10 percent is not warranted.  The 
preponderance of the evidence is against the claim for an 
increased rating for a left ankle disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased (compensable) rating for service-
connected residuals of a left ankle injury prior to March 9, 
1999, is denied.  Entitlement to a rating higher than 10 
percent for service-connected residuals of a left ankle 
injury from March 9, 1999 is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

